Case 2:17-cv-06739-JMA-AYS Document 87 Filed 10/29/20 Page 1 of 1 PageID #: 515




                                           STATE OF NEW YORK
                                     OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                                 DIVISION OF SOCIAL JUSTICE
ATTORNEY GENERAL                                                                           ENVIRONMENTAL PROTECTION BUREAU



                                                                                                October 29, 2020

 BY ECF
 Honorable Joan M. Azrack
 United States District Court
 Eastern District of New York
 100 Federal Plaza, Courtroom 920
 Central Islip, New York 11722

                   Re:     State of New York et al. v. Crescent Group Realty Inc. et al.,
                           Case No. 17-cv-06739-JMA-AYS

 Dear Judge Azrack:
        I write on behalf of the State plaintiffs in this matter to request an extension of time to
 respond to yesterday’s premotion letter by Kenneth Auerbach, Dominick Mavellia, and Eugene
 Smith for a premotion conference and to dismiss the Second Amended Complaint. The State
 requests an additional seven days to accommodate prior commitments; under the proposed
 schedule, the State would respond to the premotion letter no later than Wednesday, November
 11, 2020. The moving defendants have consented to this schedule.
         We thank the Court for its consideration of this request.


                                                      Respectfully submitted,

                                                      /s/ Austin Thompson

                                                      Assistant Attorney General
                                                      New York State Office of the Attorney General
                                                      Environmental Protection Bureau
                                                      28 Liberty Street, 19th Floor
                                                      New York, NY 10005
                                                      (212) 416-8464




      28 Liberty Street, 19th Fl., New York, NY 10005 ● Phone (212) 416-8464 ● Fax (212) 416-6007 ● WWW.AG.NY.GOV
